Citation Nr: 1503322	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and S.R.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to September 1997, and from May 2001 to May 2005. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in June 2014; a transcript of that proceeding has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Both of these records have been reviewed in association with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Lumbosacral Strain

The Veteran is seeking an increased rating for his service-connected lumbosacral strain.  The record shows that the Veteran was last afforded a VA examination to evaluate the severity of his low back disability in June 2010, almost five years ago. The Veteran has continued to report an increase in severity, to include additional functional loss, interference with employment, and the likelihood of future back surgery. See Hearing Transcript.  Also, a private February 2014 MRI report confirms that the Veteran has been diagnosed with advanced degenerative disc disease (L5-S1).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected low back disability and any associated neurological abnormalities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to identify any additional healthcare providers who have treated him for the disability on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from 2012 to the present.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

2. After completing the requested action, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disability, including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(a) The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use.  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(b) The examiner should determine whether there are any neurological manifestations associated with his service-connected back disability.  If the examiner finds that there are neurological manifestations, he or she should indicate the nature and severity, i.e., mild, moderate, or severe, of the impairment. 

(c) The examiner should state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

(d) Lastly, the examiner should describe functional impairments as they affect his employment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided. 

3.  The RO/AMC should specifically determine whether a referral to the Under Secretary for Benefits or the Director, Compensation Service is warranted for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2014) for the Veteran's service-connected low back disability.

4. Thereafter, if any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative must be afforded an appropriate time period to respond before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




